Rule 206. Costs; Proceedings in Forma Pauperis

***
      Official Note:

***
      For special provisions governing actions pursuant to the Protection From Abuse
Act, see Sections 6106(b) and (c) of the Domestic Relations Code, 23 Pa.C.S. §§
6106(b) and (c). For special provisions governing actions seeking relief [from] for
victims of sexual violence or intimidation, see 42 Pa.C.S. §§ 62A01-62A20.

***
  [EMERGENCY RELIEF FROM ABUSE, SEXUAL VIOLENCE OR INTIMIDATION]
           ACTIONS FOR EMERGENCY PROTECTIVE RELIEF

Rule 1201. Applicability

         The rules in this chapter apply to the exercise by a hearing officer of jurisdiction
under:

      (1)  Section 6110 of the Protection From Abuse Act, 23 Pa.C.S. § 6110,
granting emergency relief from abuse, and

       (2)    Section 62A09 of Title 42, 42 Pa.C.S. § 62A09, [to grant] granting
emergency relief [from abuse,] in connection with claims of sexual violence or
intimidation.


       Official Note: See the Protection From Abuse Act set forth in the Domestic
Relations Code, 23 Pa.C.S. §§ 6101-6122, and 42 Pa.C.S. §§ 62A01-62A20.

       The court of common pleas of each judicial district is responsible to ensure that a
judge or magisterial district judge “is available on a 24-hour-a-day, 365-day-a-year basis
to accept and decide on petitions for an emergency court order under” the Older Adult
Protective Services Act. 35 P.S. § 10225.307. Actions commenced under the Older
Adult Protective Services Act are governed by statute and local procedures, not by
these rules.

      This chapter was amended in 2015 to provide procedural rules for protective
orders sought for victims of sexual violence or intimidation. See 42 Pa.C.S. §§ 62A01-
62A20.




                                              2
Rule 1205. Persons Who May Seek Emergency Relief

        A.    In actions brought pursuant to Section 6110 of the Protection From
Abuse Act, 23 Pa.C.S. § 6110, [An] an adult or an emancipated minor may seek
emergency relief from abuse[, sexual violence or intimidation] for himself or herself.
Also, any parent, adult household member or guardian ad litem may seek emergency
relief from abuse[, sexual violence or intimidation] on behalf of minor children. In
addition, a guardian of the person of an incapacitated person as defined in 20 Pa.C.S. §
5501 may seek emergency relief on behalf of the incapacitated person.

       B.    In actions brought pursuant to Section 62A09 of Title 42, 42 Pa.C.S. §
62A09 (providing for protection in connection with claims of sexual violence and
intimidation), an adult or emancipated minor may seek emergency relief for
himself or herself. Also, any parent, adult household member or guardian ad
litem may seek emergency relief on behalf of a minor child. In addition, a
guardian of the person of an incapacitated person as defined in 20 Pa.C.S. § 5501
may seek emergency relief on behalf of the incapacitated person.

      Official Note: This rule is derived from Section 6106 of the Protection From
Abuse Act, 23 Pa.C.S. § 6106, as well as 42 Pa.C.S. § 62A05.




                                           3
Rule 1206. Commencement of Proceedings

       A.     A proceeding for emergency relief

              (1)    from abuse, or

              (2)    in connection with claims of sexual violence or intimidation


shall be commenced by the filing of a petition by the plaintiff with the hearing officer on a
form [which] that shall be prescribed by the State Court Administrator. The petition
shall be signed by the plaintiff and shall set forth the names and addresses of the
plaintiff and the defendant and the names, addresses and ages of any person on whose
behalf the plaintiff is seeking relief. The plaintiff shall also allege in the petition, in
general terms, the cause for seeking emergency relief [from abuse, sexual violence
or intimidation].

       B.       Upon issuance of an emergency order, the hearing officer shall provide
the plaintiff with instructions regarding the commencement of proceedings in the court of
common pleas and regarding the procedures for initiating a contempt charge should the
defendant violate the emergency order. The hearing officer shall also advise the plaintiff
of the existence of rape crisis centers in the county or in nearby counties in the case of
sexual violence, as well as programs for victims of domestic or sexual violence in the
county or in nearby counties and inform the plaintiff of the availability of legal assistance
without cost if the plaintiff is unable to pay therefor.

       C.     The petition shall be filed and service shall be made without prepayment
of costs.

        Official Note: [Subdivision] Paragraph B is added to assure compliance with
the requirement of Section 6110(d) of the Protection From Abuse Act, 23 Pa.C.S. §
6110(d), as well as 42 Pa.C.S. § 62A09(d). Practice varies among the judicial districts
as to what procedures the plaintiff must follow to continue in effect a protection order in
the court of common pleas upon the certification of an emergency protection order to
the court of common pleas. The hearing officer should provide clear instructions to the
plaintiff as to what must be done to continue in effect the protection order in the court of
common pleas. See Rule 1210 and Note and Rule 1211 and Note. [Subdivision]
Paragraph C is derived from Section 6106(b) of the Protection From Abuse Act, 23
Pa.C.S. § 6106(b), as well as 42 Pa.C.S. § 62A05(b) and reflects the practice when a
temporary order is issued at the common pleas level.




                                             4
Rule 1208. Findings and Protection Orders

       A.     (1)      If the hearing officer, upon good cause shown, finds it necessary to
protect the plaintiff[,] or minor children[, or victim] from abuse[, sexual violence or
intimidation,] the hearing officer may grant relief in accordance with Section 6110(a) of
the Protection From Abuse Act, 23 Pa.C.S. § 6110(a)[ or 42 Pa.C.S. § 62A09(a)], and
make any protection orders necessary to effectuate that relief. Immediate and present
danger of abuse[, sexual violence or intimidation] to the plaintiff[,] or minor children[,
or victim] shall constitute good cause.

            (2)    If the hearing officer, upon good cause shown, finds it
necessary to protect the plaintiff or another individual in connection with claims
of sexual violence or intimidation, the hearing officer may grant relief in
accordance with 42 Pa.C.S. § 62A09(a), and make any protection orders
necessary to effectuate that relief. Immediate and present danger posed by the
defendant to the plaintiff or another individual shall constitute good cause.

       B.     The hearing officer shall enter on the petition form the findings and any
protection orders made or other action taken.

      Official Note: [Subdivision] Subparagraph A(1) of this rule [is derived from
Section 6110(a) of the Protection From Abuse Act, 23 Pa.C.S. § 6110(a), which]
permits the hearing officer to grant limited relief in accordance with 23 Pa.C.S. §
6108(a)(1), (2) and (6) or (1) and (6)[ (relating to relief), as well as]. Subparagraph
A(2) of this rule permits the hearing officer to grant limited relief to plaintiffs in
accordance with 42 Pa.C.S. § 62A07(b).




                                            5